Citation Nr: 0804834	
Decision Date: 02/11/08    Archive Date: 02/20/08

DOCKET NO.  06-25 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD), initially claimed as obsessive compulsive 
disorder (OCD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. W. Harley, Associate Counsel

INTRODUCTION

The veteran had active service in the United States Army from 
September 1970 through March 1972.  He also served in the 
United States Army Reserves until July 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran is seeking to establish service connection for 
his currently diagnosed PTSD.  Service connection for PTSD 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a), i.e., the diagnosis 
must conform to the requirements of DSM-IV (American 
Psychiatric Association, Diagnostic and Statistical Manual of 
Mental Disorders, 4th ed., 1994); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f).  When a 
PTSD claim is based on in-service personal assault, evidence 
from sources other than the veteran's service records may 
corroborate the veteran's account of the stressor incident.  
38 C.F.R. § 3.304(f)(3).  Examples of such evidence include, 
but are not limited to: records from law enforcement 
authorities, mental health counseling centers, hospitals, or 
physicians, and statements from family members, roommates, 
fellow service members, or clergy.  Id.  Examples of behavior 
changes that may constitute credible evidence of the stressor 
include, but are not limited to: a request for a transfer to 
another military duty assignment, deterioration in work 
performance, substance abuse, episodes of depression, panic 
attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes.  Id.  

In this case, the claims folder contains a February 2005 VA 
examination report that includes a PTSD diagnosis conforming 
to the requirements of DSM-IV, and a positive nexus opinion.  
That nexus opinion however is contingent on the verification 
of the veteran's claimed in-service stressors.  The examiner 
specifically stated that "if these events are verified to 
the satisfaction of the pension office, then the information 
the patient presented does qualify as a traumatic event, as 
part of the diagnosis of post-traumatic stress disorder."  
The RO subsequently denied the veteran's claim on the basis 
that the veteran's claimed stressors are not verifiable.  See 
May 2005 and December 2005 rating decisions.  This case, 
however, has not been fully developed to warrant such a 
denial.  It is therefore being remanded for the reasons 
discussed below.

The veteran claims that during his basic training he was put 
into a room and beaten by a superior officer and his 
"helper."  See veteran's July 2005 and October 2005 written 
statements and December 2007 Board hearing testimony.  He 
states that he was beaten, strangled with a pistol belt, hit 
with a shovel, and forced into a shower and scrubbed with a 
floor brush.  Id.  The veteran has repeatedly stated that 
approximately twenty fellow service-members signed a petition 
with regard to this incident.  Id.  The Board has reviewed 
his service medical and personnel records and no copy of that 
petition is present in the record.  It does not appear that 
the RO has sought to obtain a copy of any sort of petition or 
complaint from any other source.  The veteran's service 
medical records confirm his presence at Fort Dix, New Jersey, 
from September 1970 to November 1970 for basic training, 
which is when and where the veteran claims this incident took 
place.  To meet VA's duty to assist the veteran under 
38 C.F.R. § 3.159(c)(2), the RO must seek to obtain relevant 
records with regard to this incident from the proper 
authorities at Fort Dix.  Because this has not yet been 
attempted, this matter must be remanded.

A review of the veteran's records also revealed that he was 
in the United States Army Reserves immediately following his 
active duty discharge and through July 1977.  See service 
personnel records, Record of Assignments.  These records also 
show that the veteran's behavior toward the end of his 
reserve period changed somewhat, in that he was disciplined 
for missing several training assemblies in December 1976, 
January 1977, and February 1977, and was reduced in grade 
from "SP4" to "PFC" in May 1977.  See service personnel 
records.  This suggests that the veteran's mental disability 
may have manifested as early as the time of his reserve 
service immediately following active duty.  Such a fact 
cannot be established, however, without a review of all 
pertinent reserve service medical records.  The service 
medical records in the claims folder at this time include 
only records between September 1970 and February 1972.  There 
are no records with regard to his five years of reserve 
service.  These records are in the possession of a federal 
department or agency, thus falling under VA's 38 C.F.R. 
§ 3.159(c)(2) duty to assist.  This matter must be remanded 
so the records can be obtained from the National Personnel 
Records Center, the state Adjutant General, or the reserve 
unit.

A review of the February 2005 VA examination report also 
indicates that there are VA outpatient mental health 
treatment records in existence that are not part of the 
claims folder.  In particular, the VA examiner refers to an 
April 9, 2002, Behavioral Health Intake Evaluation at the 
Philadelphia VA Medical Center.  No such record is a part of 
the claims folder.  The examination report also refers to 
treatment with a VA doctor since 2003.  There are records 
from that physician, Dr. W., in the claims folder dating in 
2004 and 2005, but nothing as far back as 2003.  These 
records must be obtained and associated with the claims 
folder, again under 38 C.F.R. § 3.159(c)(2).

Accordingly, the case is REMANDED for the following action:

1. Ensure that VA has met its duty to 
assist the veteran under 38 C.F.R. 
§ 3.159(c)(2) (2007) by ensuring that all 
relevant records in the possession of any 
federal department or agency are obtained 
and associated with the claims folder, 
including, but not limited to the 
following:

*	Any records from the appropriate 
authorities (including military 
police) at Fort Dix, New Jersey, 
between September 1970 and November 
1970, that may corroborate the 
veteran's claim that he was 
physically assaulted during his basic 
training, including a copy of any 
petition signed by his fellow service 
members to complain regarding the 
incident;  
*	Records verifying the specific 
periods of reserve duty between March 
1972 and July 1977, including any 
active duty, inactive duty for 
training (INACDUTRA), and active duty 
for training (ACDUTRA);  
*	All medical records from the 
veteran's reserve service;
*	All non-duplicative VA mental health 
treatment records, including any 
initial evaluation from Dr. W. which 
may date from 2003;

2.  The veteran should again be offered the 
opportunity to identify any additional 
relevant evidence not of record, including 
any existing additional private clinical 
records and alternative types of evidence, 
such as statements from other, including 
former employers, employment clinical 
records, and the like.

3. Readjudicate the veteran's claim. If 
the benefits sought on appeal remain 
denied, the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
and given a reasonable opportunity to 
respond.


The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



